The opinion of the Court was delivered by
Dunkin', Ch.
The defendants (the Clergy Society) have appealed from the decree of the Circuit Court on various grounds. Upon the points definitively adjudicated by the decree, and which are called in question by these grounds of appeal, this Court concurs in the conclusions of the Chancellor.
It is not important now to determine at what time the re-lators held or acquired the character which placed them within the purview of the Act of 1789. It is enough for the decision that they maintained the character of an Independent or Congregational Church prior to the institution of these proceedings. And it is not intended now to declare that they may not have held that character anterior to the charter of 1853. *240In any subsequent proceedings this inquiry may be important as well to the defendants as to the relators.
The eighth ground of .appeal objects to the order granting leave to the plaintiffs to amend their pleadings, if they should be so advised. In ordinary cases, this Court rarely interferes with the exercise of the Chancellor’s discretion in such matters, as is stated in Lancaster vs. Seay, 6 Rich. Eq. 111. Rut in this case leave was given in order to meet the reasonable objection made by the defendants, that they ought not to be called on to defend the constitutionality of the Act of 1834, until it had been properly put in issue by the pleadings. It is hardly necessary to superadd that if, upon the amended pleadings, the constitutionality or validity of that statute should be successfully assailed, the propriety of the appropriation of the funds of the charity made by the defendants will be fully open for inquiry.
The appeal is dismissed.
Johnston and DaRGan, CC., concurred.

Appeal dismissed.